Case 14-33974        Doc 51     Filed 03/11/19     Entered 03/11/19 15:07:18          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 33974
         LaTonya D Mitchell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/18/2014.

         2) The plan was confirmed on 12/18/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/25/2015, 12/03/2015, 04/19/2017, 10/20/2017, 05/23/2018.

         5) The case was Dismissed on 08/22/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-33974             Doc 51         Filed 03/11/19    Entered 03/11/19 15:07:18                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $22,820.00
           Less amount refunded to debtor                              $1,000.00

 NET RECEIPTS:                                                                                          $21,820.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $894.04
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,894.04

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ally Financial                          Unsecured           0.00           NA              NA            0.00        0.00
 Cap One Na                              Unsecured           0.00           NA              NA            0.00        0.00
 Charter One Bank                        Unsecured     12,000.00            NA              NA            0.00        0.00
 Chase                                   Unsecured           0.00           NA              NA            0.00        0.00
 City of Chicago Department of Finance   Secured           700.00        677.53          677.53        495.71         0.00
 City of Chicago Department of Revenue   Unsecured      8,000.00       5,169.80        5,169.80           0.00        0.00
 Comenity Bank/Roomplace                 Unsecured           0.00           NA              NA            0.00        0.00
 Consumer Portfolio Services             Unsecured           0.00           NA              NA            0.00        0.00
 Frd Motor Cr                            Unsecured           0.00           NA              NA            0.00        0.00
 Homeprjvisa                             Unsecured           0.00           NA              NA            0.00        0.00
 Illinois Bell Telephone Company         Unsecured         893.00        893.44          893.44           0.00        0.00
 Internal Revenue Service                Priority       7,571.00            NA              NA            0.00        0.00
 Marquette Bank                          Secured        4,660.16       4,685.16        4,660.16      2,771.51         0.00
 Marquette Bank                          Secured      110,942.00    109,545.18       109,545.18           0.00        0.00
 NCO Financial Systems Inc               Unsecured         213.00           NA              NA            0.00        0.00
 NCO Financial Systems Inc               Unsecured         162.00           NA              NA            0.00        0.00
 Peoples Engy                            Unsecured           0.00           NA              NA            0.00        0.00
 Portfolio Recovery Associates           Unsecured      1,731.00       1,731.50        1,731.50           0.00        0.00
 Portfolio Recovery Associates           Unsecured      1,225.00       1,164.89        1,164.89           0.00        0.00
 Portfolio Recovery Associates           Unsecured         843.00        843.63          843.63           0.00        0.00
 Portfolio Recovery Associates           Unsecured            NA           0.00        2,301.27           0.00        0.00
 Portfolio Recovery Associates           Secured       17,411.00     18,826.27        16,525.00     12,104.33    1,554.41
 Provident Hospital Of Cook County       Unsecured         800.00           NA              NA            0.00        0.00
 Rbs Citizens Na                         Unsecured           0.00           NA              NA            0.00        0.00
 Sears/Cbna                              Unsecured           0.00           NA              NA            0.00        0.00
 Sears/Citibank SD                       Unsecured           0.00           NA              NA            0.00        0.00
 Springleaf Financial Services           Unsecured           0.00           NA              NA            0.00        0.00
 Syncb/Care Credit                       Unsecured           0.00           NA              NA            0.00        0.00
 Syncb/sams                              Unsecured           0.00           NA              NA            0.00        0.00
 Syncb/sams                              Unsecured           0.00           NA              NA            0.00        0.00
 Syncb/sams Club                         Unsecured           0.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-33974       Doc 51    Filed 03/11/19    Entered 03/11/19 15:07:18                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim        Claim         Principal       Int.
 Name                            Class    Scheduled      Asserted     Allowed          Paid          Paid
 Syncb/sams Club              Unsecured           0.00           NA             NA           0.00        0.00
 Target N.b.                  Unsecured           0.00           NA             NA           0.00        0.00
 Tnb - Target                 Unsecured           0.00           NA             NA           0.00        0.00
 Tnb - Target                 Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                             $109,545.18             $0.00                   $0.00
       Mortgage Arrearage                             $4,660.16         $2,771.51                   $0.00
       Debt Secured by Vehicle                       $16,525.00        $12,104.33               $1,554.41
       All Other Secured                                $677.53           $495.71                   $0.00
 TOTAL SECURED:                                     $131,407.87        $15,371.55               $1,554.41

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $12,104.53                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                       $4,894.04
          Disbursements to Creditors                      $16,925.96

 TOTAL DISBURSEMENTS :                                                                     $21,820.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-33974        Doc 51      Filed 03/11/19     Entered 03/11/19 15:07:18            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
